Citation Nr: 1147068	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a cardiovascular disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling based on arthritis with noncompensable limitation of motion, and 20 percent disabling based on moderate instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.  This included combat service in the Republic of Vietnam from April 1970 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and August 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a heart condition, denied his claim of entitlement to service connection for diabetes mellitus, and denied his claim for a disability rating in excess of 20 percent for moderate instability of the left knee but  awarded a separate 10 percent disability rating for the left knee disability, based upon arthritis with noncompensable limitation of motion, effective May 16, 2006.  

The Veteran testified before the Board at hearing that was held at the RO in July 2010.  A transcript of that hearing is of record.

The Board notes that the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU) in August 2006.  Adjudication of the TDIU claim was deferred, pending adjudication of his other claims.  By a January 2009 rating decision, the RO granted service connection and awarded a 100 percent disability rating for posttraumatic stress disorder (PTSD), effective May 16, 2006.  This grant was noted to constitute a full grant of benefits sought with respect to the claim for service connection for PTSD; the Veteran has not disagreed with the effective date of the award of the 100 percent disability rating.  The RO did not thereafter adjudicate the Veteran's claim for a TDIU rating.  However, as TDIU is payable only when the schedular rating is less than total, the award of the 100 percent disability rating, with an effective date preceding the date the claim for TDIU was received, moots the claim for a TDIU rating.  See Herlehy v. Principi, 15 Vet. App. 33 (2001); 38 C.F.R. § 4.16(a) (2011).  Accordingly, the Board will not further address the claim for a TDIU rating.

The issues of entitlement to service connection for a cardiovascular disorder and diabetes mellitus, and the issue of entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a cardiovascular disorder was previously denied in a December 1973 rating decision.  The Veteran did not initiate an appeal of that decision within the year after he was notified of the decision.

2.  Evidence received since the December 1973 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied the claim for service connection for a cardiovascular disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a cardiovascular disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claims of entitlement to service connection for tinnitus, and grants service connection for tinnitus, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Service connection for a cardiovascular disorder was previously denied in a December 1973 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the December 1973 decision became final because the Veteran did not initiate a timely appeal.

The Veteran filed this application to reopen his claim in May 2006.  

The claim of entitlement to service connection for a cardiovascular disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that although the Veteran's service treatment records showed that he had been diagnosed with a heart murmur, the murmur was considered to be "innocent" and of a congenital nature, such that the murmur was not eligible for service connection.  There was no other evidence demonstrating a cardiovascular disorder for which service connection could be granted either during service or afterwards.  Accordingly, the claim was denied.

Newly received evidence includes clinical records dated from March 2006 to January 2009 that include records showing that in May 2006 the Veteran was diagnosed with nonischemic cardiomyopathy and congestive heart failure.  

As the evidence reflects diagnoses of cardiovascular disorders (nonischemic cardiomyopathy and congestive heart failure) that are not congenital in nature and were not previously of record, the Board finds that the clinical records showing such diagnoses constitute evidence that is both new and material.  The Veteran has a current diagnosis of a heart disorder which may be eligible for service connection.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a cardiovascular disorder is reopened.  

With respect to the claim to reopen, the Board finds that VA has substantially satisfied the duties to notify and assist as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the favorable nature of the Board's decision with regard to reopening the claim.


ORDER

The claim for service connection for a cardiovascular disorder is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for a cardiovascular disorder and diabetes mellitus, and the claim of entitlement to an increased rating for a left knee disability.

The Veteran asserts that his currently diagnosed cardiovascular disorder had its clinical onset during his active service.  

Service treatment records dated in May 1971 show that the Veteran reported a history of having been informed that he had a heart murmur in October 1970, while undergoing medical evaluation prior to knee surgery.  He had been permitted to undergo general anesthesia, and there were no surgical complications.  No murmur was heard on evaluation in December 1970.  After experiencing pounding in his chest with associated chest pain in May 1971, the Veteran sought additional evaluation.  Physical examination of the Veteran at that time resulted in an impression of mitral valve insufficiency.  He was referred to the medicine clinic for further evaluation.

May 1971 records from the medicine clinic show that the Veteran was determined to have an innocent heart murmur.  EKG and X-ray examination of the chest were normal.  He was instructed to see a doctor once yearly to evaluate for change of the murmur or symptoms.  Currently, there was no evidence of cardiac pathology, and the Veteran required no restriction of activity.  

No cardiovascular abnormalities were noted on examination prior to separation from service.

Clinical records dated in March 2006 show that the Veteran underwent EKG and X-ray examination of the chest in conjunction with complaints of shortness of breath.  EKG revealed enlargement of the left atrium and a septal infarct of undetermined age.  X-ray examination revealed cardiomegaly.  An additional EKG in May 2006 revealed severe left ventricular enlargement and moderate systolic dysfunction.  The impression was dilated nonischemic cardiomyopathy.  Subsequent records show that the Veteran was felt to have congestive heart failure.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011);  see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  Here, the Veteran has not yet been afforded a VA examination in relation to his claim for service connection for a cardiovascular disorder, and it is unclear to the Board whether his in-service complaints of a pounding heart beat and chest pain and diagnoses of mitral valve insufficiency and an innocent murmur are related to his currently diagnosed dilated nonischemic cardiomyopathy and congestive heart failure.  In addition, it is unclear to the Board whether, if the Veteran's mitral valve insufficiency and innocent heart murmur are considered to be congenital defects, such defects were aggravated as a result of his active service, or whether a disability has been superimposed on the Veteran's congenital disorders as a result of his service.  Accordingly, a remand for an examination and etiological opinion are necessary in order to fairly decide the merits of the Veteran's claim.

A remand is also necessary in order to associate with the claims file outstanding VA and private medical records.  At his July 2010 hearing before the Board, the Veteran stated that he had recently received treatment for his heart at Ochsner's, a private hospital under VA contract.  The records associated with that treatment have not yet been requested, and are not currently of record.  The Veteran also stated that he had been diagnosed with diabetes mellitus while being treated at the Houston, Texas, VA Medical Center, and that he had continued to receive treatment for diabetes mellitus and his heart from VA.  The most recent VA clinical records in the claims file are dated in January 2009.  As the Veteran is reporting a diagnosis of diabetes mellitus that is not currently of record, the Board finds that there are additional VA treatment records pertinent to these claims that are outstanding and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Next, a request for records from the Social Security Administration (SSA) must be made on remand.  Although the record reflects that requests for records from SSA have thus far been unsuccessful, at his July 2010 hearing before the Board, the Veteran stated that he intended to make an additional application for disability benefits.  As the evidence submitted in support of his application for SSA disability benefits may include information pertinent to the Veteran's VA claims, the documentation associated with his SSA claim is relevant, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, with respect to the issue of entitlement to an increased rating for a left knee disability, in December 2008, the Veteran expressed disagreement with the August 2008 rating decision that denied his claim for a higher rating.  The Veteran has not yet been issued a statement of the case on this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for a left knee disability, and inform the Veteran of his appeal rights. 

2.  Obtain and associate with the claims file records from the Houston, Texas, VA Medical Center dated from October 2006 to the present, and from the New Orleans, Louisiana, VA Medical Center, dated from January 2009 to the present.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file private medical records from Ochsner's Hospital in Jefferson's Parrish, Louisiana, pertaining to cardiovascular care.  All attempts to secure those records must be documented in the claims folder. 

4.  Contact the Social Security Administration  and request that agency to provide a copy of the decision(s) granting or denying the Veteran disability benefits as well as the medical records upon which the decision(s) was/were based.

5.  After the above records have been associated with the claims file, schedule the Veteran for a cardiovascular  examination for the purpose of ascertaining whether any currently diagnosed cardiovascular disorder is related to the Veteran's active service.  The examiner must review the claims file and note that review in the report of examination.  

For any cardiovascular disorder found, the examiner should indicate whether it is at least as likely as not that the clinical onset of the disorder was during service or that the disorder is otherwise related to active service, including to the mitral valve insufficiency and innocent murmur noted in service treatment records. 

If it is determined that the mitral valve insufficiency and heart murmur noted in service are congenital in nature, the examiner should offer an opinion as to whether the appropriate classification of the mitral valve insufficiency and heart murmur is a disease or defect, and whether either increased in severity in service.  If there was an increase in severity of either the mitral valve insufficiency or heart murmur, the examiner should specify the baseline of disability that pre-existed service and the permanent, measurable level of increase in the disability that is due to service.  In answering this question, the examiner should address the service and post-service medical records. 

Next, the examiner should state whether any currently diagnosed cardiovascular disorder may be classified as ischemic heart disease, or related to ischemic heart disease.  If the currently diagnosed disorders may not be classified as ischemic heart disease, the examiner should offer an opinion as to whether the Veteran's cardiovascular disorders may nevertheless be considered, as likely as not, to be related to presumed in-service exposure to herbicide agents.

Lastly, the examiner should offer an opinion as to whether any currently diagnosed cardiovascular disorder is causally related to, or aggravated by, the Veteran's service-connected PTSD.  If the Veteran's cardiovascular disorders are not causally related to the Veteran's PTSD, but have been aggravated (permanently worsened) as a result of his PTSD, the examiner should specify the baseline of disability and the permanent, measurable level of increase in the disability that is due to PTSD.  In answering this question, the examiner should address the service and post-service medical records. 

The examiner must provide a complete rationale, with citation to relevant medical findings, for all opinions.

6.  Then, readjudicate the Veteran's claims of entitlement to service connection for a cardiovascular disorder and diabetes mellitus.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


